Citation Nr: 1142503	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO. 07-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for degenerative joint disease ("DJD") of the right knee.

3. Entitlement to service connection for DJD of the left knee.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").

5. Entitlement to service connection for residuals of a lipoma removal from the right arm.

6. Entitlement to a compensable disability evaluation for residuals of a fracture of the left fifth finger. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran retired in June 1994 with 20 years of active service in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The June 2006 rating decision did not reopen the Veteran's claim for service connection for hypertension, denied service connection for PTSD and residuals of the removal of a lipoma from the right arm, and denied a compensable disability evaluation for residuals of a left fifth finger fracture. The March 2010 rating decision reopened and then denied the Veteran's left knee claim and denied his right knee claim on the merits. 

In March 2008, the RO denied service connection for the Veteran's left knee. The RO determined that this decision was final because the Veteran did not file a notice of disagreement. In August 2008, during the appeal period for the March 2008 rating decision, the Veteran submitted medical evidence in support of his claim. 38 C.F.R. § 3.156 (2010). At the time the Veteran submitted his evidence, the March 2008 rating decision was not final because one year had not expired since the date he was notified of the denial. 38 C.F.R. § 3.160(d) (2010). As a result, the Board will categorize issue as whether service connection is warranted for DJD of the left knee, because this is more favorable to the Veteran. 

The Board has rephrased the Veteran's claim for PTSD as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities been raised by the record in the Veteran's 2008 VA joints examination when he reported leaving work due to his service-connected back disability and his bilateral knee disability, for which service connection is granted below. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence associated with the claims file since December 1994 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has DJD of the right knee that began during active service or is related to an incident of service. 

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has DJD of the left knee that began during active service or is related to an incident of service. 

4. The Veteran does not have a current disability from an in-service lipoma removal from the right arm. 

5. The Veteran's residuals of a left fifth finger fracture manifest as decreased range of motion, a flexion deformity, and painful movement without further limitation of motion. 


CONCLUSIONS OF LAW

1. Evidence received since the December 1994 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

2. The Veteran's DJD of the right knee was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010). 

3. The Veteran's DJD of the left knee was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010). 

4. Residuals of a lipoma removal from the right arm were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010). 

5. The criteria for compensable evaluation for residuals of a left fifth finger fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes ("DC") 5227, 5230 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a January 2005 pre-adjudication notice letter for the Veteran's claims for service connection for residuals of a growth removal from the right arm and an increased evaluation for residuals of a left fifth finger fracture. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter in July 2009 follow up letter provided additional information on how to substantiate a claim for an increased evaluation. Vazquez-Flores, 580 F.3d at 1270. Another follow up letter was issued in December 2009 which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the August 2009 SSOC. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), service personnel records ("SPRs") reports of private and VA post-service medical treatment, and reports of VA examinations for the Veteran's knees in December 2008 and April 2009, and for his left fifth finger in May 2006. 

The Veteran has not been afforded VA examination to assess the nature and etiology of his residuals of a removal of a lipoma from his right arm. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, an examination is not necessary. 

As will be explained below, the Veteran has not been shown to have a current disability from the removal of a lipoma from his right arm at any time during the pendency of the appeal. Since there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010). 

With respect to the issues of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension and entitlement to service connection for DJD of both knees, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

New and Material Evidence

In December 1994, the RO denied the Veteran's claim for service connection for hypertension on the basis that he was not diagnosed with hypertension in service and that the condition did not manifest to a compensable degree within a year of separation from service. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ((holding that res judicata (meaning the issue is decided) generally applies to VA decisions)). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the December 1994 denial, the record consisted of the Veteran's STRs and an August 1994 VA general medical examination. Subsequently, VA received his SPRs, private and VA medical records, and lay statements. The Veteran contends that he has been diagnosed with hypertension, and has been taking medication for it since 1988. His VA treatment records show that he has been prescribed felopidine, a blood pressure medication. Since his claim was previously denied because he had no current diagnosis of hypertension, this evidence is material because it shows that he takes medication to control his blood pressure, and thus may have been diagnosed with hypertension. 

Reopening of the Veteran's the claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

DJD of the Knees

The Veteran's post-service treatment records show that he has been diagnosed with DJD of both knees. The Veteran's March 1994 retirement examination reflects a diagnosis of DJD of both knees with patellar crepitus. This was noted by the examining physician both in the report of medical examination and the summary of defects and diagnoses portion of the examination. The evidence of record establishes that the Veteran was diagnosed with DJD of both knees during service. 

In April 2009, the Veteran underwent a VA joints examination. The examiner reviewed the claims file and noted that the Veteran was treated for a right knee injury in August 1977, and that the injury resolved with no further treatment of record. The examiner concluded that the Veteran's bilateral knee condition was due to normal wear. This opinion was based on the finding that there was no additional treatment in service or mention of knee trouble at the Veteran's separation physical, and no subsequent treatment until ten years after he left the military. Since the Veteran's STRs clearly show that he was diagnosed with DJD of both knees when he was discharged, the examiner's opinion is based on inaccurate facts and is afforded little probative weight.

In November 2009, a VA orthopedic surgeon stated that the Veteran had traumatic arthritis in his knees. In May 2011, Dr. D. R., the Veteran's private physician who treated him for his knees for several years, opined that his right knee condition "appears to be a long standing issue as a result of some type of traum[]a. The cause could have der[]ived from an[] old injury in which [the Veteran] states happened while serving in the[]military[. I]n my opinion this could be the original cause of the injury that he is now suffering with[.]." 

To the extent that the examiners have commented upon an accurate factual basis, their opinions are probative. The Veteran was diagnosed with DJD of the knees at his March 1994 separation examination. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The evidence is at least in equipoise to show that the Veteran has DJD of the knees that began in service. Although the Veteran has not provided medical evidence of continuity of symptomatology, the law provides that when a claimant is diagnosed with a disability and the severity of the disability lessens (even to the extent that it no longer impairs the claimant), a grant of service connection may be nonetheless appropriate if it is otherwise found to be linked by competent evidence or applicable presumption to some incident of military service. 

The Board will therefore grant the claim as to both knees, but makes no pronouncement as to the severity of the disorder. That determination will be made by the RO upon implementation of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). The question of severity is one of rating, not of service connection. Id. Entitlement to service connection for DJD of the knees is therefore warranted. 38 U.S.C.A. § 5107.

Lipoma Removal

The Veteran has not alleged any specific disability, within the meaning of the law, that resulted from the in-service removal of a lipoma. The claim will therefore be denied. 

His STRs show that he had a lipoma removed from his right arm in October 1987. It had been present for approximately one and a half years. It was removed and following the surgery, the wound was clean and dry. In November 1987 his sutures were removed and the wound was found to have good granulation tissue with minimal induration. In December 1987 he was noted to have a stitch abscess, but no further treatment for the lipoma removal is noted in his STRs. His March 1994 report of medical history contained detailed descriptions of other conditions and problems that occurred during service, but no mention was made of the lipoma removal. The March 1994 report of medical examination also did not refer to the lipoma removal. 

The Veteran has not articulated what type of disability was caused by the lipoma removal. In his January 2005 claim for service connection he stated, "[a] growth was removed while on active duty." In his June 2006 Notice of Disagreement he stated that the VA examiner who conducted his examination for an increased evaluation for his left fifth finger did not address his right arm. The Veteran did not provide a lay description of any symptoms he may have as a result of his lipoma removal. 

The evidence of record does not show any post-service treatment for residuals of the lipoma removal. The record contains no diagnosis of or treatment for residuals of a lipoma removal since he left service. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). The first requirement for any service connection claim is competent evidence of existence of a current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability there can be no valid claim.); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for a right arm disability, service connection cannot be granted and the claim must be denied. Id. 

Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The law as to the evaluation of evidence and the standard of proof in Veterans' claims is reviewed above and will not be repeated here. 

The Veteran is right hand dominant, his left hand is his minor extremity. His residuals of a left fifth finger fracture are currently assigned a noncompensable evaluation under DC 5230, limitation of motion of the ring or little finger. 38 C.F.R. § 4.71a. For both the major and minor hand, the only available disability evaluation under DC 5230 is a noncompensable evaluation. Id. 

The Board has also considered DC 5227, ankylosis of the ring or little finger. 38 C.F.R. § 4.71a. However, such a disability still only warrants a noncompensable evaluation for both the major and minor extremities. Id. Further, in May 2006, a VA examiner found that the Veteran did not have ankylosis. 

The Veteran underwent VA bones and hand, fingers, and thumb examinations in May 2006. At his hand, fingers, and thumb examination, the examiner found that the Veteran could not touch his fifth finger to his thumb, and it fell about one inch short, actively and passively. He had good grip with his hand and his strength was normal. His fifth finger fell short of the transverse crease of the palm. There was no evidence of pain and no change in his range of motion with repetition. His interphalangeal joint had a flexion deformity of 10 degrees which was passively correctible. His distal interphalangeal joint had a flexion deformity of 12 degrees which fixed and not correctible. His dexterity was adequate for twisting, probing, writing, touching, and expression. The examiner noted that the Veteran is right hand dominant.

At his bones examination, the Veteran reported having pain rated as an 8 out of a scale from 1 (least painful) to 10 (most painful). The pain was diffuse throughout his entire fifth finger. He denied weakness. He had stiffness due to the flexion deformities seen at his hand, fingers, and thumb examination. He reported flare ups that were caused by changes in weather. The examiner found no angulation, false motion, malunion, shortening, or false joint. He noted the flexion deformities found at the hand, fingers, and thumb examination. There was no tenderness to palpation. The examiner stated that he did not find weakness, redness, heat, or ankylosis. He diagnosed the Veteran with a fractured fifth finger with a flexion deformity and concluded that pain was the only limiting factor. 

In May 2006, he had an x-ray taken of his left hand in conjunction with his VA examinations. The radiologist found old trauma to the distal proximal phalanx of the left fifth finger with no acute bony process. 

When an evaluation of a disability is based upon limitation of motion, such as under DC 5230, the Board must also consider in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion of the minor fifth finger, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a compensable rating and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. As there is no Diagnostic Code under which a compensable evaluation is warranted for a disability of the fifth finger, the Veteran's claim must be denied, even when considering his painful motion. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2010). The Veteran has not presented any evidence that his residuals of a left fifth finger result in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or medical interventions. There is no evidence that the Veteran's disability markedly interferes with his ability to work, above and beyond that contemplated by his separate schedular rating. See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only

Service connection for DJD of the right knee is granted. 

Service connection for DJD of the left knee is granted. 

Service connection for residuals of a lipoma removal on the right arm is denied.

A compensable disability evaluation for residuals of a fracture of the left fifth finger is denied. 


REMAND

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In his March 1994 report of medical history for his separation examination, the Veteran checked "yes" for "high or low blood pressure" and on the back of the form reported that he had high blood pressure in 1985 which required bed rest and that the problem "still exists." He stated that his blood pressure went up and down, and caused headaches. In his December 2007 VA Form 9, he stated that he has been taking blood pressure medication since 1984. His post-service treatment records show that he has a prescription for felopidine, a blood pressure medication. The record is not sufficient for the Board to adjudicate the Veteran's claim and an etiology opinion is required. Id. 

The RO has denied the Veteran's claim for PTSD by concluding that he has not been diagnosed with this condition. The evidence of record shows that the Veteran has been diagnosed with other mental disorders, such as a mood disorder, depression, and a pain disorder with psychological features. In May 2009, service connection was granted for a mood disorder, secondary to his service connected low back disability. However, his post-service medical records also show that he has been diagnosed with and treated for PTSD. A June 2005 VA treatment record notes a diagnosis of PTSD with depression. The psychologist concluded that the Veteran had " non-combat, non-sexual, service-related PTSD." Entitlement to service connection for PTSD must also be considered even though service connection has been established for a mood disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) However, the record is not sufficient for the Board to adjudicate the Veteran's claim and an etiology opinion is required. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010). The Veteran has not indicated or reported that his stressors arise out of a combat setting. However, an etiology opinion is still required for the reasons discussed above. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has hypertension that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:

a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

(i) The Veteran's March 1994 report of medical history wherein he stated that he had an episode of high blood pressure in 1985 which required bed rest, and that the problem still existed at the time of his separation physical. 
	
(ii) The Veteran's STRs which note the following elevated blood pressure readings: 110/84 (July 1988), 136/86 (August 1988), 120/90 (December 1988), 130/90 (March 1989), 118/88 (June 1990), 128/98 (May 1991). 

(iii) VA treatment records that show he has been prescribed with hydrochlorothiazide and felopidine.

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) The examiner must provide an opinion as to whether the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service. 

-As part of this determination, if the medical evidence supports a diagnosis of hypertension, the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's retirement from active service supports a finding that the disorder was a manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 


e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. Arrange for a VA examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has current psychiatric disability (other than a mood disorder) that had its onset or was aggravated during active service or was manifested as a psychosis within one year of active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:

a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

(i) The June 2005 VA treatment record wherein a VA health care provider concluded that the Veteran has "non-combat, non-sexual, service-related PTSD."

(ii) The March 2009 and July 2009 VA treatment records reflecting a diagnosis of depression.

(iii) The December 2008 VA treatment record diagnosing the Veteran with "pain disorder with psychological features."

(iv) The April 2006 lay statement from V. G., the Veteran's spouse wherein she discusses his sleep disturbances. 

c) The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis (except for a mood disorder), the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service in June 1994. This must include specific findings as to whether the Veteran has current depression, pain disorder, or PTSD. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 


4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


